DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 3,760,061.
The claims in this U. S. Pat. 3,760,061 describe a method for removing sulfur dioxide out of a gas by contacting this sulfur dioxide-containing gas w/ a sulfuric acid solution (that incidentally also contains hydrogen peroxide and peroxy acids of sulfur).  The sulfur dioxide reacts w/ and removes the hydrogen peroxide and also the peroxy acids of sulfur out of the sulfuric acid solution (please also note col. 2 lns. 10-12 in this U. S. Pat. 3,760,061).  The sulfuric acid to be treated has as concentration that may range from 0 to 99 percent (please also note col. 1 ln. 65 to col. 2 ln. 2 in this U. S. Pat. 3,760,061).  The concentration of the sulfur dioxide in the sulfur dioxide-containing gas may range from 5,000 ppm or even higher (please also note col. 4 lns. 10-11 in this U. S. Pat. 3,760,061).  Col. 4 lns. 18-20 in this U. S. Pat. 3,760,061 also seems to report that liquid effluent (evidently emitted from this contacting stage) may be re-cycled back into the contacting stage.
Thus, the discussed portions of this U. S. Pat. 3,760,061 reasonably seem to meet at least a portion of the Applicants’ independent claim 7 as well as at least a portion of the Applicants’ dependent claims 8, 9, 10 and 12.
The difference between the Applicants’ claims and this U. S. Pat. 3,760,061 is that the Applicants’ independent claim 7 also calls for the use of a “drying tower” to treat the sulfuric acid (and such use of “drying towers” do not appear to be expressly mentioned in at least the claims provided in this U. S. Pat. 3,760,061).
Col. 1 ln. 15 seems to suggest that sulfur dioxide may be contacted in an absorption process under “dry” conditions.

The difference between the Applicants’ claims and this U. S. Pat. 3,760,061 is that the Applicants’ dependent claims 9, 10 and 12 all recite certain chemical process parameters (such as concentrations) that do not appear to be explicitly recited in this U. S. Pat. 3,760,06, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that at least an obvious variation of the same process for treating what appears to be the same sulfuric acid w/ the same sulfur dioxide-containing gas to remove the same peroxide and peroxy acid compounds to the same extent would inevitably operate w/ at least an obvious variation of the same claimed chemical process parameters (to include the concentration criteria mentioned in at least the Applicants’ dependent claims 9, 10 and 12) and such reasonable expectations are evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claim 11 as well as the Applicants’ independent claim 1 (and the claims directly or indirectly dependent thereon, i. e. the Applicants’ dependent claims 2-6) have been allowed over this U. S. Pat. 3,760,061 because this U. S. Pat. 3,760,061 does not reasonably teach or suggest the Applicants’ claimed step of catalytically converting the sulfur dioxide into sulfur trioxide, and then sorbing that sulfur trioxide into the sulfuric acid (as set forth in the Applicants’ dependent claim 11 and also the Applicants’ independent claim 1).

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2005/0036936 A1; U. S. Pat. 3,780,499; U. S. Pat. 3,752,884; WO 2019 192 173 A1; JP 62-031 427 B2; JP 4 686 093 B2 and also JP 02 153 082 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736